Appeal by the plaintiff from an order fixing alimony pendente lite at fifteen dollars a week and counsel fee at $125. Order modified by increasing the alimony pendiente lite to twenty-five dollars a week, to commence as of April 29, 1939, and the counsel fee to $150, one-half of said counsel fee to be paid within ten days after the service of a copy of the order entered hereon, and the balance on or before the day of the trial. As so modified the order is affirmed, with ten dollars costs and disbursements to the appellant. It is conceded that the defendant receives a salary of ninety dollars a week. We are of the opinion that the sums herein allowed are reasonable. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.